     Case 1:20-cr-00043-DAD-BAM Document 39 Filed 03/11/21 Page 1 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JOSEPH D. BARTON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, California 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00043-DAD-BAM
11
                                   Plaintiff,             STIPLUATION AND ORDER TO
12                           v.                           CONTINUE STATUS CONFERENCE
13
     OSCAR JAVIER HIDALGO-CARRILLO,
14
15                                 Defendant.
16
17          It is hereby stipulated by and between the parties hereto, through their respective counsel,
18   that the Status Conference scheduled for March 24, 2021, may be continued to June 9, 2021, at
19   1:00 p.m. before the Honorable Barbara A. McAuliffe. The United States has produced initial
20   discovery to defense counsel, including a copy of the defendant’s original immigration A-file.
21   Defense counsel has requested to review the defendant’s original A-file in-person. While the
22   government has offered to let defense counsel review the defendant’s original A-File in-person,
23   current federal defender office policies prohibit defense counsel from doing so. Defense counsel
24   also has ongoing investigation to perform in this case. Accordingly, the parties agree that time
25   under the Speedy Trial Act shall be excluded through June 9, 2021, in the interests of justice,
26   including but not limited to, the need for effective defense preparation and defense investigation
27   pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv). The parties further agree
28   that the ends of justice served by taking this action outweigh the best interest of the public and
     Case 1:20-cr-00043-DAD-BAM Document 39 Filed 03/11/21 Page 2 of 3


 1   the defendant in a speedy trial.

 2
 3                                              Respectfully submitted,

 4                                              PHILLIP A. TALBERT
                                                Acting United States Attorney
 5
     DATED: March 10, 2021              By:     /s/ Joseph Barton
 6                                              Joseph Barton
                                                Assistant United States Attorney
 7                                              Attorney for Plaintiff

 8
                                                HEATHER E. WILLIAMS
 9                                              Federal Defender

10
     DATED: March 10, 2021              By:     /s/ Charles J. Lee
11                                              CHARLES J. LEE
                                                Assistant Federal Defender
12                                              Attorneys for Defendant
                                                OSCAR JAVIER HIDALGO-CARRILLO
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
     Case 1:20-cr-00043-DAD-BAM Document 39 Filed 03/11/21 Page 3 of 3


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   JOSEPH D. BARTON
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
 6   Attorneys for Plaintiff
     United States of America
 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00043-DAD-BAM
11
                                 Plaintiff,              ORDER
12                         v.
13
     OSCAR JAVIER HIDALGO-CARRILLO,
14
15                               Defendant.
16
                                                ORDER
17
            Upon the Parties’ stipulation and for good cause shown, the Status Conference scheduled
18
19   for March 24, 2021, is continued until June 9, 2021, at 1:00 p.m., before the Honorable

20   Barbara A. McAuliffe. The period through June 9, 2021, inclusive, is excluded pursuant to 18

21   U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
22
     IT IS SO ORDERED.
23
        Dated:    March 11, 2021                              /s/ Barbara   A. McAuliffe        _
24
                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                                   -3-
